﻿Sir, I am pleased to join those who have already congratulated you on your election to the presidency of the forty-sixth session of the United Nations General Assembly. Your vast experience of United Nations affairs and your consummate diplomatic skills give us every confidence that you will discharge your responsibilities with distinction.
I note with pleasure the enhanced representation of the Pacific subregion in the United Nations. The States of the Pacific and the Caribbean, although divided by geography, are close and constant partners, in this forum and others, in the search for solutions to the unique challenges confronting small island developing nations. Our shared experiences, perspectives and aspirations contribute a special dimension to the dialogue between the community of nations. Barbados is therefore delighted to offer a fraternal welcome to the new Member States of the Marshall Islands and Micronesia.
It is also of particular significance for my delegation that today, in furtherance of the principles of universality of membership, we welcome into the United Nations family the Democratic People's Republic of Korea and the Republic of Korea. We look forward to their active contribution to the work of the Organization and hope, in turn, that within the supportive framework of the United Nations they will find a means of building bridges towards a common future.
We also take pleasure in welcoming the republics of Estonia, Latvia and Lithuania and salute the restoration of their sovereignty.
May I also take this opportunity to endorse the tributes paid to your distinguished predecessor. His Excellency Mr. Guido de Marco. We commend him for his innovative use of the presidency as a catalyst for promoting dialogue on ways to revitalise and enhance the effectiveness of the General Assembly. We are confident, Sir, that under your able leadership dialogue will be constructively advanced throughout the coming months.
Barbados also congratulates its regional compatriot, His excellence Mr. Javier Peres de Cuellar, for his careful stewardship of the Organisation over this complex and unprecedented period of its history. The unassuming brand of diplomacy of the Secretary-General and his high-level team has contributed significantly to the recent progress in many of the hitherto intractable problems confronting the United Nations.
Now, at this critical juncture in international relations, the choice of a new Secretary-General is naturally of vital relevance to us all. The person we choose must be a leader capable of preserving the independence and integrity of the post, a mediator capable of maintaining a healthy balance among the competing interests represented within the Organisation and a committed activist who will inspire universal confidence in the ability of the United Nations to fulfil decisively and impartially the vital functions prescribed for it in the Charter. In making the selection due regard must also be given, in my delegation's view, to the principle of rotation.
The momentous developments of the past two years have brought profound and irreversible change to the conduct of relations among nations. The death of the cold war - and with it the rapid disappearance of the Ideological divide - has occasioned a remarkable assembly of new partners, concrete prospects for disarmament, expectations of trickle-down benefits of the so-called peace dividend and confident pronouncements that a new world order is at hand. The euphoria, however, has been short lived. War and devastation in the Persian Gulf and the recent dramatic internal disintegration of an empire in the east are poignant reminders of the difficult adjustments that lie ahead in a world devoid of the familiar status quo.
Recent developments in the Soviet Union and the reaction of the international community to those developments show the extent to which old enmities and suspicions have receded and the concept of global interdependence has taken hold. On 19 August 1991 the Government of Barbados publicly condemned as unconstitutional and undemocratic the attempt to remove the legitimate President of the Union of Soviet Socialist Republics from office by force. The Caribbean Community (CARICOM) did likewise. The people of Barbados were moved by the courage and dignity with which the Soviet people successfully withstood this dangerous threat and they stand ready, with the international community, to support them in whatever forms of peaceful association they may freely choose for themselves.
We are, however, deeply concerned over the breakdown of civil order and the outbreak of armed conflict in the Socialist Federal Republic of Yugoslavia. We urge all parties to the conflict to pursue their goals through peaceful means and to support the peacemaking efforts of the European Community.
The Gulf War was a tragedy, not only for the innocent people of Iraq and Kuwait, but also for the international community as a whole. It provided a chilling reminder of the extent to which the unfettered ambition of even a single individual can sometimes destroy overnight the fragile and uncertain world peace for which this Organization strives. It was of vital importance that the United Nations should act in this far-reaching crisis to demonstrate unambiguously that naked aggression has no place in the modern world and that every State, no matter how small or militarily insignificant, has the sovereign right to exist in peace and security.
The results of the encounter in the Gulf are not, however, in my delegation's view, cause for triumphant celebration. They are an occasion, rather, for sober reflection on the enormous human consequences of war and on the ways in which we can work together to eradicate the conditions for its recurrence.
Forty years of cold-war polarization within the United Nations have effectively prevented us from putting into place, under Article 43 of the Charter, the contingency provisions necessary for collective United Nations enforcement action under the direction of the Security Council.
The Gulf crisis stands as the first post-cold-war test of the application of the principle of collective security. The case of Kuwait is sui generis, and the ad hoc coalition of interests that responded is unlikely to recur in the face of other breaches of the peace. The new spirit of cooperation among the five permanent members brings with it the prospect of a revitalised Security Council, finally capable of carrying out its far-reaching responsibilities under the Charter. It is therefore necessary to put at the Council's disposal the permanent enforcement tools needed to deter and, in the last resort, counter aggression. Ad hoc mechanisms are of uncertain comfort to small, resource-poor States like my own, which look to the United Nations as the only impartial guarantor of their security. Greater impetus must also be given to strengthening the capabilities of the Security Council and of the Secretary-General in the prevention and resolution of conflicts.
Care must also be taken to balance the powers and responsibilities of the Security Council through genuine consultation and involvement of the wider United Nations membership. Indeed, the Secretary-General stressed in the 1990 Report of the Secretary-General on the Work of the Organization that
"agreement among the major Powers must carry with it the support of a majority of Member States if it is to make the desired impact on the world situation. It is the willing endorsement of the decisions of the Security Council by the international community that can best counter any impression, likely to create anxiety, of world affairs being run by a directorate". (A/45/1, p. 13)
The end of cold-war tensions provides a historic opportunity for United Nations diplomacy to focus on bringing lasting peace to the remaining areas of regional conflict. Barbados is heartened by the tentative steps taken in this regard in the Middle East. We fully support the holding of an international conference, with the participation of all the parties concerned, aimed at achieving a just settlement that respects both the right of the Palestinian people to a homeland and that of Israel to live in peace and security within recognized borders.
Barbados further notes the significant progress made in the arduous process towards a lasting Cambodian peace and the pivotal role required of the United Nations in the implementation of the final peace agreement. The United Nations efforts in facilitating the process towards peaceful settlement in Western Sahara deserve similar recognition and support from Member States.
In our region, Barbados welcomes the normalization of relations between Belize and Guatemala and the historic moves towards a negotiated solution to any outstanding differences. A relaxation of tensions between these two neighbours will contribute enormously to strengthening relations between Central America and the Caribbean Community. Concrete steps have already been taken towards this end and I look forward to the inauguration, next month in Honduras, of what I hope will be a process of regular ministerial dialogue and cooperation between Central America and CABICOM.
We are likewise heartened by the recent breakthrough in negotiations between the Government of El Salvador and the Farabundo Marti National Liberation Front (FMLN) and the signing of the New York agreement on 25 September 1991, which offer the first real prospects for the realization of a definitive and lasting peace in that troubled country.
It is our earnest hope that a spirit of conciliation, dialogue and good-neighbourliness will be brought to bear on remaining tensions between countries in our hemisphere. 
Within this general atmosphere of progress and optimism, leaf week's events In Haiti stand out as an anachronistic blot upon the regional landscape, The Member States of the Caribbean Community were intimately involved in the regional and international efforts to assist the electoral and democratisation process In Haiti and are outraged at the crude and callous attempts to thwart the will of the Haitian people. Barbados will have no dealings with the usurpers In Port au-Prince and fully supports the actions taken by the Organisation of American States aimed at reversing the coup and restoring the legitimate government of Father Jean-Bertrand Aristide to office. It is imperative that the United Nations act in concert to ensure the success of the regional effort.
Genuine and complete disarmament is an indispensable element for consolidating peace. Barbados welcomes the important initiatives recently announced by the Governments of the United States and the USSR with regard to nuclear disarmament and hopes that these will provide momentum for real progress in this vital area. He also fully support the renewed interest of the international community in creating a regime for the prohibition of chemical weapons and other weapons of mass destruction. My country, Barbados, stands ready to forswear their use in perpetuity.
The international community must permit the United Nations a more active role in ensuring that disarmament gains in some parts of the world are not offset by spiralling arms races in others. Barbados is convinced of the vital need for transparency in the sale and transfer of weapons and supports the creation and maintenance of the appropriate register under United Nations auspices. Regional and subregional security arrangements should be actively encouraged under the umbrella of the Charter. 
Since 1982, countries in the Eastern Caribbean have participated in a regional security system of our own. As vulnerable micro-States, we are persuaded that increased militarisation to counter a potential external aggressor does little to enhance national security, but carries instead its own potential for internal destabilisation. We have therefore opted for an arrangement that combines a minimal internal force with a joint rapid-response capability to deal with any threat in any one of the participating territories. The resources of the system are channelled when needed to other areas of functional cooperation, including drug interdiction and disaster relief.
There is interest in expanding the system to include other territories of the Caribbean Community, and a committee, which I have the honour to chair, is actively pursuing the matter. This Caribbean initiative is consistent with the provisions of Chapter VIII of the Charter, and we are confident that it will now enjoy the full support of a revitalized Security Council.
The issue of apartheid is one of the continuing concerns of my delegation. While we are encouraged by the advances noted in the Secretary-General's second progress report on the implementation of the Declaration on Apartheid and its destructive Consequences in Southern Africa, we are greatly concerned about the violence that has obstructed the political dialogue so vital to the achievement of non-racial democracy in South Africa. We therefore fervently hope that the Johannesburg peace agreement signed on 14 September 1991 will ensure an environment of trust and security in which the proposed multi-party conference can proceed.
In this context, Barbados supports the view expressed in the Abuja Declaration of 29 July 1991 that negotiation leading to the drawing up and adoption of a non-racial and democratic constitution is now the most urgent and pressing question.
We firmly believe that the international community should continue to exert pressure on the Pretoria regime through the maintenance of financial and economic sanctions until there is evidence of profound and irreversible change leading to a non-racial democracy in South Africa. Only partial steps towards that goal have so far been taken. Let us resolve to stay the course until apartheid, that crime against humanity, is no more.
Many voices have proclaimed a new world order. Few, however, have defined it. For the delegation of Barbados, that definition must go beyond purely military or political concepts. In the past few years we have witnessed dramatic progress towards the universal attainment of human freedom. But freedom cannot translate into lasting peace in a world where hundreds of millions still live in utter poverty and deprivation, and where 23 per cent of the world's population enjoys 85 per cent of the world's wealth. A new world order must be based on social justice and afford all people the opportunity to benefit from the development of the resources of this planet. Unfortunately, there is little evidence of any real prospect of enlightened action in this regard. On the contrary, the gap between North and South continues to grow.
For developing countries to earn their way in the brave new world of the 1990s and beyond, urgent steps must taken genuinely to liberalize trade, to alleviate the debt burden and to reverse the net outflow of resources from South to North. It is essential that the Uruguay Sound be speedily and successfully concluded. Further debt-relief measures, including the question of debt owed to multilateral financial institutions, must also be addressed.
The concept of sustainable and environmentally sound economic development has been brought sharply into focus as the United Nations prepares for the 1992 Conference on Environment and Development. All nations share, in some measure, in the environmental degradation that has beset our planet and must all work together to find solutions to this critical issue.
Indeed, the acceptance by the developed countries of principal responsibility for global environmental pollution is a step in the right direction. Regrettably, however, acceptance has not always led to action. Some have continued to treat issues which are central to the success of the 1992 Conference as charity rather than as a collective responsibility. Simple justice demands a higher degree of political commitment than has been in evidence so far in the preparations for the 1992 Conference. We call on those countries to act responsibly in the efforts under way to launch a new era of environmentally sustainable development.
For my own country, the pursuit of sustainable development has been hampered by contradictory signals from the North. Barbados has always followed, without coercion, all the accepted prescriptions for development. Our society has evolved against a background of genuine representative democracy, respect for human rights and the rule of law, minimal military expenditure, public accountability and careful management of scarce resources in pursuit of people-oriented policies. Recognition of Barbados's comprehensive network of social services and high quality of life is clearly reflected in the 1991 human development report of the United Nations Development Programme.
Yet the irony remains that the international economic environment provides no reward for good performance. At the precise moment when it is being lauded as a model of development planning, Barbados has reached the stage where its earnings in a fiercely protected market can no longer sustain its accomplishments. For there is no supportive network to encourage middle-income developing countries towards higher stages of development. The examples around us seem to suggest that from now on it is to be a constant game of snakes and ladders.
I referred earlier to the dialogue on General Assembly reform that is currently taking place. My delegation believes that it is important to take urgent steps to improve the efficiency and relevance of the General Assembly within the Organization's aims and purposes. However, in our eagerness to re-energize the United Nations, we must be careful not to act impulsively, without fully and carefully analysing all the implications. For we may yet find that the problem may not have been in the existing system itself but rather in the paralysis to which that system had fallen victim.

